United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 18, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-10768
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES ROBERT EDWARDS,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:05-CR-7-ALL
                         --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     James Robert Edwards appeals his guilty plea conviction of

possession of an unregistered firearm, in violation of 26 U.S.C.

§ 5861(d).     Edwards reserved in his plea agreement the right to

appeal the district court’s suppression ruling.    The record

indicates that facts relevant to Edwards’s standing were not at

issue when the district court considered, and denied, Edwards’s

motion.   See United States v. Irizarry, 673 F.2d 554, 556-57 (5th

Cir. 1982).    Therefore, we may consider the Government’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10768
                                -2-

argument, raised for the first time on appeal, that Edwards

lacked standing to raise a Fourth Amendment challenge.      Id.

     Edwards argues that his Fourth Amendment rights were

violated when officers conducted a search and that the district

court erred when it enhanced his sentence pursuant to U.S.S.G.

§ 2K2.1(b)(5).   A person who is aggrieved by an illegal search

and seizure only though the introduction of damaging evidence

secured by a search of a third person’s premises or property has

not had his Fourth Amendment rights infringed.   Rakas v.

Illinois, 439 U.S. 128, 133 (1978).   The stipulated facts set

forth in Edwards’s plea agreement indicate that Edwards did not

own the vehicle, and the record does not otherwise indicate that

Edwards personally had an expectation of privacy in the vehicle.

See United States v. Vega, 221 F.3d 789, 795 and n. 4 (5th Cir.

2000).   Therefore, Edwards lacked standing to challenge the

search of the vehicle.   See id.

     Regarding Edwards’s challenge to the U.S.S.G. § 2K2.1(b)(5)

enhancement, Edwards was an admitted purchaser and user of

illegal drugs, and he admitted that he had been using illegal

drugs for the last four to five days at the hotel where he was

apprehended.   Additionally, pseudoephedrine (a precursor to

methamphetamine), a used syringe and spoon, and methamphetamine,

were found in the vehicle with the hand grenades.   Also, although

Edwards later stated that he paid for the hand grenades, he

originally told officers that he received methamphetamine in
                           No. 05-10768
                                -3-

exchange for agreeing to dispose of the hand grenades.

Possession of one gram or less of methamphetamine is a felony

under Texas law.   See Tex. Health & Safety Code Ann. §§ 481.102,

481.115; Tex. Penal Code Ann. § 12.35.    Therefore, the district

court’s finding that Edwards possessed the hand grenades in

connection with his methamphetamine possession is plausible in

light of the record as a whole.   See United States v. Condren,

18 F.3d 1190, 1199-1200 (1994).   The district court therefore did

not clearly err when it applied the U.S.S.G. § 2K2.1(b)(5)

enhancement to Edwards’s sentence.

     The district court’s judgment is therefore AFFIRMED.